On reargument, the decision of this court handed down April 15, 1946 (ante, p. 905), is amended to read as follows: Action to recover damages for personal injuries suffered by plaintiff wife as a consequence of slipping on an icy crosswalk at the intersection of Schaeffer Street and Bush-wick Avenue, Brooklyn, and by plaintiff husband for expenses and loss of services. A verdict for plaintiff wife for $10,000, and for plaintiff husband for $2,000 was set aside on the ground that it is against the weight of the evidence. Plaintiffs appeal from so much of the order as sets aside the verdict. Defendant cross-appeals from so much of the order as denied its motion to dismiss the complaint, made at the close of plaintiffs’ case and renewed at the close of the entire case, and its motion to set aside the verdict on the ground that the notices of claim were defective. On cross appeal by defendant, the order is reversed on the law and the facts, without costs, and the complaint is dismissed on the law, with costs. Plaintiffs did not make out a prima facie case in that they failed to establish any actionable negligence on the part of the defendant. In addition, the notices of claim were fatally defective in that they did not recite at which of the four crosswalks at Bushwiek Avenue and Schaeffer Street, Brooklyn, the accident occurred. {Chaimowitz v. City of New York, 255 App. Div. 1003; Belzer v. City of New York, 269 App. Div. 987.) In view of the foregoing decision, the appeal of the plaintiffs is dismissed, without costs. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.